Citation Nr: 9900239	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for chronic 
obstructive pulmonary disorder on a direct basis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as due to radiation or mustard gas. 

3.  Entitlement to an increased evaluation for the veteran's 
service-connected hiatal hernia with duodenal ulcer, 
currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a nose fracture, currently 
rated noncompensably disabling. 

5.  Entitlement to a total rating for compensation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946, and from January 1951 to August 1967.

In a December 1993 rating action a Department of Veterans 
Affairs (VA) Regional Office granted service connection for 
nasal fracture and assigned a noncompensable evaluation, 
increased the evaluation for bilateral varicose veins from 10 
to 50 percent, and denied an increase in the 10 percent 
rating assigned for hiatal hernia with history of duodenal 
ulcer and a compensable evaluation for epididymitis and 
deferred a rating as to service connection for respiratory 
condition.  The veteran was notified of this in a December 
1993 letter.  He filed a notice of disagreement to the 
evaluation for his nose fracture in August 1994.  In a rating 
action of April 18, 1995 the RO denied entitlement to service 
connection chronic obstructive pulmonary disease (COPD) as 
secondary to either mustard gas exposure or ionizing 
radiation exposure, increased ratings for bilateral varicose 
veins, hiatal hernia with history of duodenal ulcer, 
residuals nasal fracture, epididymitis and a total rating for 
compensation based on individual unemployability.  He was 
notified of the April 18, 1995 decision in an April 19, 1995 
letter.  A statement of the case on the issue of entitlement 
to a compensable evaluation for nose fracture was furnished 
on April 20, 1995.  A VA Form 9 was received on April 26, 
1995 which was a substantive appeal to the nasal fracture 
issue and a notice of disagreement to the April 1995 denial 
of service connection for COPD, and denial of an increased 
rating for varicose veins and hiatal hernia with duodenal 
ulcer and a total rating for compensation based on individual 
unemployability.

In a supplemental statement of the case of September 1995 the 
issues were entitlement to an increase rating for hiatal 
hernia with duodenal ulcer, residuals of fracture of the 
nose, service connection for COPD and a total rating for 
compensation based on individual unemployability.  The 
veteran filed a substantive appeal to the issues of 
entitlement to an increase rating for hiatal hernia with 
duodenal ulcer, residuals of fracture of the nose, service 
connection for COPD and a total rating for compensation based 
on individual unemployability, in October 1995.  A 
supplemental statement of the case was issued in July 1997 
and March 1998.


REMAND

The Board of Veterans Appeals (Board) notes that in a final 
rating action of September 1974 entitlement to service 
connection for COPD was denied on a direct basis.  In October 
1978 he was informed that the prior denial of COPD was 
confirmed and continued.  Then in a rating action of April 
1995 the RO considered the claim de novo.  The Board finds 
that the RO should consider the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for COPD on a direct basis and separately 
consider the claim of service connection for COPD as due to 
radiation or mustard gas on a de novo basis.  The Board bases 
this on the fact that the prior final RO denial did not 
consider whether the COPD was due to radiation or mustard 
gas.

The Board notes that in December 1998 the veteran submitted a 
copy of a certificate of participation in Operation Hardtack, 
a nuclear weapons testing operation.  However, the provisions 
of  38 C.F.R. § 3.311 (1998) are not for application for 
development of a radiation exposure dosage estimates, as the 
veteran has not claimed entitlement to service connection for 
a radiogenic disease as specified within 
38 C.F.R. § 3.311(b)(2).  The veteran also does not claim a 
disease specific to a radiation-exposed veteran, pursuant to 
38 C.F.R. § 3.309(d)(2), for purposes of application of 
38 C.F.R. § 3.309 (1998).  Accordingly, no further 
development pursuant to the veterans allegations of 
radiation exposure is currently warranted.  However, the 
veteran is hereby informed that he can submit medical 
evidence of a relationship between radiation and his COPD.

The veteran, at his July 1995 RO personal hearing, has also 
alleged exposure to mustard gas during gas chamber testing in 
January 1945 in the vicinity of Buckley Field, Colorado.  The 
veteran has provided explicit detail concerning this testing, 
and while these details have not been uniformly consistent, 
the veteran has consistently contended such exposure at the 
specified experiment site.  He has also consistently alleged 
lung damage therefrom.  COPD may be service connected on a 
presumptive basis, pursuant to 38 C.F.R. § 3.316 (1998), upon 
incurrence of the condition at any time after exposure to 
sulfur mustard during active military service, except where 
affirmative evidence establishes that a supervening 
nonservice-related condition or event caused the COPD. 

There is no indication within the record that inquiry was 
made through appropriate channels for information regarding 
the veterans alleged participation in mustard gas 
experiments.  Accordingly, specific mustard gas/lewisite 
exposure development should be undertaken by the RO.

In a November 1998 statement, the veteran informed that he 
had been hospitalized for several days at a VA hospital 
in East Orange, New Jersey, where he was treated for 
stomach pain, lungs, anxiety, short of breath, asthma, 
heart, etc.  As records of that hospitalization are not 
within the claims file, and it is unclear from the veterans 
statement the nature and extent of his treatment during that 
hospitalization, the Board must hold in abeyance its 
determination on all of the appealed issues, pending 
inclusion within the claims file of records of that 
hospitalization.  Although the veteran has the burden of 
submitting evidence to support a claim, critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should obtain that critical evidence.  
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).  Medical 
records concerning a veteran which are in the VA's possession 
at the time a determination is made about his or her claim 
will be considered to be evidence which was in the record 
before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  A supplemental 
statement of the case must be furnished to the appellant and 
his representative when additional pertinent evidence is 
received after a statement of the case is issued.  38 C.F.R. 
§ 19.31 (1998).  Hence remand and further RO review is in 
order.  

Regarding the veterans claim for an increased rating for 
service-connected hiatal hernia with duodenal ulcer, rated 10 
percent disabling, in an October 1995 statement the veteran 
reported anemia and weight loss secondary to his ulcers.  He 
then reported that in April 1992 he was treated at the East 
Orange, New Jersey, VA medical center, and then transferred 
to a university hospital in Newark, New Jersey, for 
hospitalization for anemia, with blood transfusions 
administered.  The claims file contains a July 1996 request 
to UMDNJ-University Hospital, in Newark, New Jersey, for 
reports pertaining to treatment of the veteran beginning in 
April 1992.  However, the claims file contains no response 
from that hospital.  The claims file also lacks the complete 
hospitalization record for a VA hospitalization from 
September 30, 1994, to October 5, 1994, for upper 
gastrointestinal bleeding with diagnosed gastritis and 
esophagitis.  Only a single page of that record is present 
within the file.   The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining evidence from any 
source, and obtaining adequate VA examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This duty also includes 
obtaining available evidence to support the claim.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Accordingly, a further 
attempt should be made to obtain the alleged UMDNJ-University 
Hospital record from April 1992.  The complete record of the 
veterans VA hospitalization from September to October, 1994, 
should also be obtained.  

The Board notes that a statement of the case has not been 
provided to the veteran on the issue of an increase in the 50 
percent evaluation for varicose veins and it should be. In so 
doing the RO should note that Diagnostic Code 7120 was 
amended effective January 12, 1998.  

The United States Court of Veterans Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  The veteran must be afforded review of his case 
under the new criteria.

The Court has stated that when the Board addresses a question 
in its decision that was not addressed by the RO, the Board 
must consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  Here, the veteran must be 
afforded an opportunity to submit evidence and argument in 
response to the new regulations.  The RO must therefore 
review the case, applying the regulations most favorable to 
the veteran, whether new or old, and either issue a new 
rating decision, if an increase is in order, or provide a 
supplemental statement of the case reflecting and referencing 
the new rating criteria. 

Accordingly, this case is remanded for the following 
development:

1. The RO should review the entire 
claims file and prepare a summary 
including the veteran's name, claim 
number, social security number, military 
identification number, branch of 
service, units to which the veteran was 
assigned, dates and locations of alleged 
gas exposure, details of alleged gas 
exposure (including types of gas felt to 
have been exposed to), and any other 
pertinent information including alleged 
medical symptoms or treatment after 
exposures.  The veteran should be 
appropriately contacted, provided a copy 
of this summary, and asked to make any 
necessary additions or corrections.  The 
veteran should be advised that it is 
vitally important that he fully 
cooperate in the effort to provide as 
specific information as possible, since 
an effective search for additional 
records may depend heavily upon the 
quantity and quality of the information 
he supplies.

The veteran should also be requested to 
identify all sources of medical treatment 
received for his respiratory conditions, 
hiatal hernia with duodenal ulcer, and 
residuals of a nose fracture, since 
November 1996, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

Records of the veterans VA 
hospitalization in East Orange, New 
Jersey, in October 1998 should also be 
obtained and associated with the claims 
file.  All VA treatment records of the 
veteran not currently in the claims file 
should be obtained and associated with 
the claims file.

A further request should be made to 
UMDNJ-University Hospital, Newark, New 
Jersey, for records of hospitalization 
or treatment beginning in April 1992 for 
a gastrointestinal condition.  Records 
of the veterans VA hospitalization from 
September 30, 1994, to October 5, 1994, 
should also be obtained.  All records 
obtained should be associated with the 
claims file.  

2. The RO should request any service and 
personnel records pertinent to the 
alleged mustard gas exposure through the 
National Personnel Record Center.

3. With any additional information 
obtained, the RO should prepare a 
summary of data about the veteran and 
his alleged mustard gas exposure based 
on all information of record.  The 
summary and all associated documents 
should be sent to the following office: 
Commander U.S. Army Chemical and 
Biological Defense Agency Attn: AMSCB-
CIH Aberdeen Proving Ground, MD 21010-
5423.  That office should be requested 
to verify (1) whether or not any toxic 
gas, including mustard gas, was stored 
on any installation the veteran served 
at, including at the site of his alleged 
exposure; (2) whether or not toxic gas, 
including mustard gas, experimentation 
or training was conducted at any of 
these installations; and (3) whether the 
veteran was exposed to poisonous gases, 
including mustard gas, and the details 
of such exposure. The RO should also 
contact any other pertinent registry or 
collateral sources for verification of 
all alleged incidents in accordance with 
designated procedures.  A complete copy 
of this remand must accompany each 
verification request.

4. After the above is complete, and all 
reports are associated with the claims 
folder, and if the veteran is found to 
have been exposed to mustard gas or 
lewisite then the veteran should be 
afforded a VA examination by an 
appropriate specialist for diagnosis of 
all current disabilities of the lungs.  
The claims folder including a copy of 
this remand must be made available to, 
and reviewed by, the specialist prior to 
examination.  If the veteran was found 
to have been exposed to mustard gas or 
lewisite, and if the veteran is 
diagnosed with COPD, the examiner should 
express an opinion as to whether or not 
such disability is clearly the result of 
a supervening non-service related cause.

5. The veteran should be scheduled for a 
VA peripheral vascular examination in 
order to determine the severity of his 
varicose veins.  If at all possible, the 
examination should be given later in the 
day, when the veterans varicose veins 
are more pronounced.  All indicated tests 
and studies should be performed.  The 
claims file and the old and new criteria 
for Diagnostic Code 7120 must be made 
available to the examiner for use in the 
study of the veterans case and the 
examiner should note in writing that the 
claims file and the old and new criteria 
of Diagnostic Code 7120 were provided.  
The examiner should first list the 
findings in relationship to the old 
criteria and state that the findings are 
in relationship to that criteria and then 
make findings in relationship to the new 
criteria and state that findings are in 
relationship to the new criteria.

6. A VA examinations should also be 
conducted, for the veterans hiatal 
hernia and duodenal ulcer and fracture of 
the nose.  In particular, if additional 
medical records suggest recurrent or 
chronic anemia or bleeding ulceration, 
the examiner should give an opinion as to 
the  nature, severity, and etiology of 
any such conditions.  The claims folder 
with a copy of this remand should be made 
available to the examiner for review in 
connection with any such examination and 
the examiner(s) should indicate in 
writing that the foregoing was provided. 

7. After the examinations set forth in 
number 5 and 6 above, are completed the 
examiner(s) for number 5 and 6 should, as 
a board, render an opinion whether the 
varicose veins, nasal fracture or hiatal 
hernia with duodenal ulcer, alone 
preclude substantially gainful 
employment.

8.  The RO should issue a statement of 
the case on the issue of entitlement to 
an increased in the 50 percent evaluation 
for varicose veins and inform the veteran 
of the necessity of filing a substantive 
appeal if he wishes to place that issue 
in appellate status.

9.  The RO should consider the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for COPD on a direct 
basis and, if so, whether all the 
evidence warrants the grant of service 
connection on a direct basis and 
separately consider the claim of service 
connection for COPD as due to radiation 
or mustard gas on a de novo basis, 
considering all applicable criteria 
including but not limited to 38 C.F.R. 
§ 3.316.  The RO should also readjudicate 
the veterans claims of entitlement to an 
increased evaluation for service-
connected hiatal hernia with duodenal 
ulcer, rated 10 percent disabling; and 
increased evaluation for service-
connected residuals of a nose fracture, 
rated noncompensably disabling and a 
total rating for compensation based on 
individual unemployability.  If any 
determination for the issues shown on the 
front page of this remand remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
